Case: 17-14868     Date Filed: 07/13/2018   Page: 1 of 6


                                                             [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-14868
                            Non-Argument Calendar
                          ________________________

                            Agency No. A208-445-953



PARAG PATEL,
a.k.a. Parag Lamba,

                                                                          Petitioner,


                                      versus


U.S. ATTORNEY GENERAL,

                                                                        Respondent.

                          ________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                            ________________________

                                  (July 13, 2018)

Before TJOFLAT, MARTIN, and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 17-14868     Date Filed: 07/13/2018   Page: 2 of 6


      Parag Patel seeks review of the Board of Immigration Appeal’s (“BIA”)

final order affirming the immigration judge’s (“IJ”) denial of his application for

asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”). On appeal, Patel argues that the denial of his application based on an

adverse-credibility determination and lack of corroborating evidence was not

supported by substantial evidence, as his testimony showed that he had a well-

founded fear of future persecution.

      On appeal, we review only the decision of the BIA, unless the BIA adopts

the IJ’s decision. Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).

Additionally, where the BIA agrees expressly with the reasoning of the IJ’s

decision, we can review both decisions to the extent of the agreement. See

Rodriguez v. U.S. Att’y Gen., 735 F.3d 1302, 1308 (11th Cir. 2013).

      The Attorney General has the authority to grant asylum to an alien who

meets the INA’s definition of “refugee.” INA § 208(b)(1)(A), 8 U.S.C.

§ 1158(b)(1)(A). A refugee is

      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail him or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion.

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). The applicant bears the burden

of proving that he is a refugee. INA § 208(b)(1)(B)(i), 8 U.S.C.
                                          2
               Case: 17-14868      Date Filed: 07/13/2018    Page: 3 of 6


§ 1158(b)(1)(B)(i). The applicant must present specific and credible evidence

demonstrating that he (1) was persecuted in the past based on one of the protected

grounds or (2) has a well-founded fear that he will be persecuted in the future

based on one of the protected grounds. Ruiz, 440 F.3d at 1257. “The testimony of

the applicant may be sufficient to sustain the applicant’s burden without

corroboration, but only if the applicant satisfies the trier of fact that the applicant’s

testimony is credible, is persuasive, and refers to specific facts sufficient to

demonstrate that the applicant is a refugee.” INA § 208(b)(1)(B)(ii), 8 U.S.C.

§ 1158(b)(1)(B)(ii).

      To establish eligibility for withholding of removal under the INA, the

applicant must demonstrate that, if he were removed, his life or freedom would be

threatened because of his race, religion, nationality, membership in a particular

social group, or political opinion. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226,

1232 (11th Cir. 2005). The standard for withholding of removal is “more

stringent” than the standard for asylum. Id. The applicant must show that it is

more likely than not that he will be persecuted or tortured upon returning to his

country. Id.

      Under CAT, the applicant for relief bears the burden of proving that it is

“more likely than not that [he] would be tortured if removed to the proposed

country of removal.” 8 C.F.R. § 208.16(c). A failure to establish eligibility for


                                            3
              Case: 17-14868     Date Filed: 07/13/2018   Page: 4 of 6


asylum necessitates a failure to meet the higher standards for withholding of

removal or protection under CAT. Najjar, 257 F.3d at 1292–93.

      We review factual determinations, which include credibility determinations,

under the substantial-evidence test. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1254–

55 (11th Cir. 2006). We must affirm the decision if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole. Id. We

will view the record in the light most favorable to the agency’s decision and draw

all reasonable inferences in favor of that decision. Id. at 1255. Accordingly, in

order to conclude that a finding of fact should be reversed, we must determine that

the record compels reversal. Id. When the IJ makes an adverse credibility finding,

the applicant must demonstrate that the decision was not supported by “specific,

cogent reasons” or was not based on substantial evidence. Id. (quotation omitted).

      An adverse credibility determination standing alone is sufficient to support

the denial of an asylum application when there is no other evidence of persecution.

Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005). However, if the

applicant produces other evidence of persecution, the IJ must consider that

evidence and may not rely solely on the adverse credibility determination. Id.

      Here, the BIA agreed with much of the IJ’s reasoning, so we review both the

BIA and the IJ’s decisions to the extent of the agreement. See Rodriguez, 735 F.3d

at 1308.


                                          4
               Case: 17-14868     Date Filed: 07/13/2018    Page: 5 of 6


      Substantial evidence supports the finding that Patel was not credible, and the

BIA and IJ gave “specific, cogent reasons” for the adverse credibility

determination. Forgue, 401 F.3d at 1286; INA § 208(b)(1)(B)(iii), 8 U.S.C.

§ 1158(b)(1)(B)(iii). The BIA and IJ noted the inconsistencies between Patel’s

oral testimony, his written declaration, and his statements during his credible fear

interview. First, as to the February 14, 2011 incident, Patel at various points stated

that he was both pushed and threatened, only punched, or merely threatened by

members of the Bharatiya Janata Party (“BJP”). Further, during his direct

examination at the removal hearing, he failed to mention the August 2, 2011

incident that he had described in his written declaration. See Forgue, 401 F.3d at

1287. Finally, in his declaration, Patel stated that he stayed with his sister for six

weeks, but during his direct examination, he testified that he stayed with her for six

days. The BIA and IJ were not required to accept Patel’s explanation that this

particular inconsistency was due to differences in the Gujarati and Gregorian

calendars. Chen, 463 F.3d at 1233. Overall, these inconsistencies support the

BIA and IJ’s conclusion that Patel was not credible. INA § 208(b)(1)(B)(iii), 8

U.S.C. § 1158(b)(1)(B)(iii). Moreover, because Patel’s testimony lacked

credibility, the BIA and IJ were permitted to note the lack of corroborative

evidence to support his testimony in making the adverse credibility finding. INA

§ 208(b)(1)(B)(ii), 8 U.S.C. § 1158 (b)(1)(B)(ii).


                                           5
              Case: 17-14868     Date Filed: 07/13/2018    Page: 6 of 6


      Substantial evidence also supports the BIA and IJ’s finding that, in light of

the adverse credibility finding, Patel failed to meet his burden of proving eligibility

for asylum. Ruiz, 440 F.3d at 1254–55. Patel’s claims rested primarily on his own

account, which had inconsistencies that were the basis of the adverse credibility

finding. Forgue, 401 F.3d at 1287. Beyond his declaration, none of the supporting

documents attached to his application demonstrated that members of the Congress

Party were persecuted in India by members of the BJP for their political opinions.

Id. As such, Patel did not present independent or objective evidence that compels

a finding that he was eligible for asylum relief. As he could not establish his

eligibility for asylum, he also failed to meet the higher standards for withholding of

removal or CAT protection. Najjar, 247 F.3d at 1292–93. Thus, in light of the

BIA and IJ’s adverse credibility determination, substantial evidence supports the

finding that Patel is not entitled to asylum, withholding of removal, or CAT relief.

Accordingly, we deny his petition.

      PETITION DENIED.




                                           6